Exhibit 99.1 INDEX TO FINANCIAL STATEMENT Eagle Rock Energy GP, L.P. Consolidated Balance Sheet: Report of Independent Registered Public Accounting Firm 1 Consolidated Balance Sheet as of December31, 2007 3 Notes to Consolidated Balance Sheet 4 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Eagle Rock Energy GP, L.P. Houston, Texas We have audited the consolidated balance sheet of Eagle Rock Energy GP, L.P. and subsidiaries (the “Partnership) as of December31, 2007.This consolidated financial statement is the responsibility of the Partnership’s management.Our responsibility is to express an opinion on this consolidated financial statement based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the balance sheet is free of material misstatement.The Partnership is not required to have, nor were we engaged to perform and audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Partnership’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statement.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated balance sheet presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, such consolidated balance sheet presents fairly, in all material respects, the financial position of the Partnership as of December31, 2007, in conformity with accounting principles generally accepted in the United States of America. /s/ DELOITTE& TOUCHE LLP Houston, Texas April 17, 2008 EAGLE ROCK ENERGY GP, L.P. CONSOLIDATED BALANCE SHEET AS OF DECEMBER31, 2007 ($ in thousands) December31, 2007 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 68,552 Accounts receivable(1) 135,633 Prepayments and other current assets 3,992 Total current assets 208,177 PROPERTY, PLANT AND EQUIPMENT—Net 1,207,130 INTANGIBLE ASSETS—Net 153,948 GOODWILL 29,527 OTHER ASSETS 11,145 TOTAL $ 1,609,927 LIABILITIES AND MEMBERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 132,485 Due to affiliate 16,964 Accrued liabilities 9,776 Taxes payable 723 Risk management liabilities 33,089 Total current liabilities 193,037 LONG-TERM DEBT 567,069 ASSET RETIREMENT OBLIGATIONS 11,337 DEFERRED TAX LIABILITY 17,516 RISK MANAGEMENT LIABILITIES 94,200 MINORITY INTEREST 729,923 COMMITMENTS AND CONTINGENCIES (Note 11) MEMBERS’ DEFICIT(2) (3,155 ) TOTAL $ 1,609,927 (1) Net of allowance for bad debt of $1,046 as of December31, 2007 (2) 844,551 units were issued and outstanding for 2007 See Notes to Consolidated Balance Sheet EAGLE ROCK ENERGY GP, L.P. NOTESTO THE CONSOLIDATED BALANCE SHEET AS OF YEAR ENDED DECEMBER31, 2007 NOTE1.ORGANIZATION AND DESCRIPTION OF BUSINESS Organization – Eagle Rock Energy GP, L.P. (the “Partnership”) is a Delaware limited partnership, which was formed on May 25, 2006 to be the general partner of Eagle Rock Energy Partners, L.P. and subsidiaries (“Eagle Rock Energy”).The Partnership initially was capitalized for the sole purpose of forming and capitalizing Eagle Rock Energy.The Partnership invested $20 in Eagle Rock Energy in exchange for a 1.16% general partner interest in Eagle Rock Energy.The ownership interest in the Partnership at December 31, 2007, are comprised of a .001% general partner interest held by Eagle Rock Energy G&P, LLC (the “General Partner”) and 99.999% limited partner interest held by Eagle Rock Holdings, L.P. (“Holdings”).Eagle Rock Energy completed its initial public offering on October 24, 2006. As of December 31, 2007, the Partnership owns a 1.16% general partner interest in Eagle Rock Energy, as well as incentive distribution rights, the ownership of which entitles the Partnership to receive incentive distributions if the amount that Eagle Rock Energy distributes with respect to any quarter exceeds levels specified in the Eagle Rock Energy agreement of limited partnership.Eagle Rock Energy is a publicly traded Delaware limited partnership, formed in 2006 and engaged in various aspects of the energy industry. Description of Business—Eagle Rock Energy is a growth-oriented limited partnership engaged in the business of gathering, compressing, treating, processing, transporting and selling natural gas, fractionating and transporting natural gas liquids, or NGLs, which Eagle Rock Energy call its “Midstream” business, and in the business of acquiring, developing and producing interests in oil and natural gas properties, which Eagle Rock Energy call its “Upstream” business. Eagle Rock Energy’s natural gas pipelines gather natural gas from designated points near producing wells and transports these volumes to third-party pipelines, Eagle Rock Energy’s gas processing plants, utilities and industrial consumers. Natural gas transported to Eagle Rock Energy’s gas processing plants, either on Eagle Rock Energy’s pipelines or third party pipelines, is treated to remove contaminants, conditioned or processed into marketable natural gas and natural gas liquids (NGL’s). Eagle Rock Energy conducts its midstream operations within Louisiana and three geographic areas of Texas. Eagle Rock Energy’s Texas Panhandle assets consist of assets acquired from ONEOK, Inc. on December1, 2005, and include gathering and processing assets (“Texas Panhandle Segment”). Eagle Rock Energy’s East Texas/Louisiana assets include a non-operated 25% undivided interest in a processing plant as well as a non-operated 20% undivided interested in a connected gathering system the (“East Texas/Louisiana Segment”). On April7, 2006, Eagle Rock Energy’s East Texas/Louisiana System completed the acquisition of a 100% interest in the Brookeland and Masters Creek processing plants in east Texas from Duke Energy Field Services and Swift Energy Corporation. On June2, 2006, Eagle Rock Energy’s Texas Panhandle System completed the acquisition of 100% of Midstream Gas Services, L.P. On May3, 2007, Eagle Rock Energy completed our acquisition of Laser Midstream Energy, L.P. (“Laser”) and certain of its subsidiaries (“Laser Acquisition”), (see Note 4). The Laser assets include gathering systems and related compression and processing facilities in South Texas, East Texas, and North Louisiana, now a part of both our East Texas/Louisiana and South Texas Segments. With respect to its minerals business, Eagle Rock Energy completed the acquisition of certain fee minerals, royalties, overriding royalties and non-operated working interest properties from Montierra Minerals& Production, L.P. (“Montierra”) (a Natural Gas Partners VII, L.P. portfolio company) and NGP-VII Income Co-Investment Opportunities, L.P. (“Co-Invest”) (a Natural Gas Partners affiliate) (collectively, “the Montierra Acquistion”) on April30, 2007 (see Note 4). As a result of this acquisition, its mineral assets include royalty interests located in multiple producing trends across the United States. The assets include interests in mineral acres and interests in wells. On June18, 2007, Eagle Rock Energy also completed the acquisition of certain assets owned by MacLondon Energy, L.P. (see Note 4), which include additional interests in wells in which Eagle Rock Energy already owns a royalty interest as a result for the Montierra Acquisition. On July31, 2007, Eagle Rock Energy entered the upstream business when it completed the acquisition of Escambia Asset Co., LLC and Escambia Operating Company, LLC (“the EAC Acquisition”) (see Note 4). The assets subject to this transaction include operated wells in Escambia County, Alabama. The transaction also included two treating facilities, one natural gas processing plant and related gathering systems. Also on July31, 2007, Eagle Rock Energy completed the acquisition of Redman Energy Holdings, L.P. and Redman Energy Holdings LL, L.P. (Natural Gas Partners VII, L.P. and Natural Gas Partners VIII, L.P. portfolio companies, respectively) and certain assets owned by NGP Income Co-Investment Opportunities Fund II, L.P. (a Natural Gas Partners affiliate). These transactions are collectively referred to as “the Redman Acquisition” (Note 4). The assets conveyed in the Redman Acquisition included operated and non-operated wells mainly located in East and South Texas. Basis of Presentation and Principles of Consolidation—The accompanying balance sheet includes assets, liabilities and member’s deficit of the Partnership consolidated with the assets, liabilities and member’s equity of Eagle Rock Energy.The balance sheet of the Partnership is presented on a consolidated basis with Eagle Rock Energy based on the control of Eagle Rock Energy by the Partnership.Intercompany accounts and transactions have been eliminated. NOTE2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accompanying consolidated financial statement has been prepared in accordance with accounting principles generally accepted in the United States of America. Eagle Rock Energy is the owner of a non-operating undivided interest in the Indian Springs gas processing plant and the Camp Ruby gas gathering system. Eagle Rock Energy owns these interests as tenants-in-common with the majority owner-operator of the facilities. Accordingly, Eagle Rock Energy includes its pro-rata share of assets in its financial statement. All intercompany accounts and transactions are eliminated in the consolidated financial statement. The preparation of the financial statement is in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statement during the reported period. Significant estimates are required for proved oil and natural gas reserves, which can affect the carrying value of oil and natural gas properties. Eagle Rock Energy evaluates its estimates and assumptions on a regular basis. Eagle Rock Energy base its estimates on historical experience and various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results could differ from those estimates and such differences could be material. Oil and Natural Gas Accounting Policies Eagle Rock Energy utilizes the successful efforts method of accounting for its oil and natural gas properties. Leasehold costs are capitalized when incurred. Costs incurred to drill and complete development wells, including dry holes, are capitalized. Unproved properties are assessed periodically within specific geographic areas and, if necessary, impairments are charged to expense. Geological and geophysical expenses and delay rentals are charged to expense as incurred. Exploratory drilling costs are initially capitalized, but charged to expense if the well is determined to be unsuccessful. Eagle Rock Energy carries the costs of an exploratory well as an asset if the well finds a sufficient quantity of reserves to justify its capitalization as a producing well as long as Eagle Rock Energy are making sufficient progress towards assessing the reserves and the economic and operating viability of the project. Depletion of producing oil and natural gas properties is recorded based on units of production. Unit rates are computed for unamortized drilling and development costs using proved developed reserves and for acquisition costs using all proved reserves. Statement of Financial Accounting Standards (“SFAS”) No.19, FinancialAccounting and Reporting for Oil and Gas Producing Companies requires that acquisition costs of proved properties be amortized on the basis of all proved reserves, (developed and undeveloped) and that capitalized development costs (wells and related equipment and facilities) be amortized on the basis of proved developed reserves. Upon sale or retirement of complete fields of depreciable or depleted property, the book value thereof, less proceeds or salvage value, is charged or credited to income. Impairment of Oil and Gas Properties Eagle Rock Energy reviews its proved properties at the field level when management determines that events or circumstances indicate that the recorded carrying value of the properties may not be recoverable. Such events include a projection of future oil and natural gas reserves that will be produced from a field, the timing of this future production, future costs to produce the oil and natural gas, and future inflation levels. If the carrying amount of an asset exceeds the sum of the undiscounted estimated future net cash flows, Eagle Rock Energy recognize impairment expense equal to the difference between the carrying value and the fair value of the asset, which is estimated to be the expected present value of discounted future net cash flows from proved reserves, utilizing a risk-free rate of return. Eagle Rock Energy cannot predict the amount of impairment charges that may be recorded in the future. During the year ended December 31, 2007, Eagle Rock Energy reduced its proved properties in its Minerals Segment by $5.7 million as a result of steeper decline rates in certain fields. Unproved leasehold costs are reviewed periodically and a loss is recognized to the extent, if any, that the cost of the property has been impaired. Unproved properties that are individually insignificant are amortized. Unproved properties that are individually significant are assessed for impairment on a property-by-property basis. If considered impaired, costs are charged to expense when such impairment is deemed to have occurred. Property Retirement Obligations Eagle Rock Energy is required to make estimates of the future costs of the retirement obligations of its producing oil and gas properties. This requirement necessitates that Eagle Rock Energy make estimates of property abandonment costs that, in some cases, will not be incurred until a substantial number of years in the future. Such cost estimates could be subject to significant revisions in subsequent years due to changes in regulatory requirements, technological advances and other factors that may be difficult to predict. Other Significant Accounting Policies Cash and Cash Equivalents—Cash and cash equivalents include certificates of deposit or other highly liquid investments with maturities of three months or less at the time of purchase. Concentration and Credit Risk—Concentration and credit risk for Eagle Rock Energy principally consists of cash and cash equivalents and accounts receivable. The Partnership and Eagle Rock Energy place their cash and cash equivalents with high-quality institutions and in money market funds.Eagle Rock Energy derives its revenue from customers primarily in the natural gas industry.Eagle Rock Energy increased the number of parties to which it sells liquids and natural gas as a result of the acquisitions completed during 2007. Industry concentrations have the potential to impact Eagle Rock Energy’s overall exposure to credit risk, either positively or negatively, in that Eagle Rock Energy’s customers could be affected by similar changes in economic, industry or other conditions. However, Eagle Rock Energy believes the credit risk posed by this industry concentration is offset by the creditworthiness of its customer base. Eagle Rock Energy’s portfolio of accounts receivable is comprised primarily of mid-size to large domestic corporate entities. Certain Other Concentrations—Eagle Rock Energy relies on natural gas producer customers for its midstream business’s natural gas and natural gas liquid supply, with the top two producers (by segment) accounting for 34.6% of its natural gas supply in the Texas Panhandle Segment, 34.2% of its natural gas supply in the East Texas/Louisiana Segment and 48.9% of its natural gas supply in the South Texas Segment for the month ended December31, 2007. While there is numerous natural gas and natural gas liquid producers and some of these producers are subject to long-term contracts, Eagle Rock Energy may be unable to negotiate extensions or replacements of these contracts, on favorable terms, if at all. If Eagle Rock Energy were to lose all or even a portion of the natural gas volumes supplied by these producers and was unable to acquire comparable volumes, Eagle Rock Energy’s results of operations and financial position could be materially adversely affected. These percentages are calculated based on MMBtus gathered during the month of December 2007. Property, Plant, and Equipment—Property, plant, and equipment consists primarily of gas gathering systems, gas processing plants, NGL pipelines, conditioning and treating facilities and other related facilities, and oil and gas properties, which are carried at cost less accumulated depreciation, depletion and amortization. Eagle Rock Energy charges repairs and maintenance against income when incurred and capitalizes renewals and betterments, which extend the useful life or expand the capacity of the assets. Eagle Rock Energy calculates depreciation on the straight-line method over estimated useful lives of the Eagle Rock Energy’s newly developed or acquired assets. The weighted average useful lives are as follows: Pipelines and equipment 20years Gas processing and equipment 20 years Office furniture and equipment 5 years Eagle Rock Energy capitalizes interest costs on major projects during extended construction time periods. Such interest costs is allocated to property, plant and equipment and amortized over the estimated useful lives of the related assets. Impairment of Long-Lived Assets—Eagle Rock Energy evaluates whether the carrying value of long-lived assets has been impaired when circumstances indicate the carrying value of those assets may not be recoverable. This evaluation is based on undiscounted cash flow projections. The carrying amount is not recoverable if it exceeds the undiscounted sum of cash flows expected to result from the use and eventual disposition of the asset. Management considers various factors when determining if these assets should be evaluated for impairment, including, but not limited to: • significant adverse change in legal factors or in the business climate; • a current-period operating or cash flow loss combined with a history of operating or cash flow losses or a projection or forecast which demonstrates continuing losses associated with the use of a long-lived asset; • an accumulation of costs significantly in excess of the amount originally expected for the acquisition or construction of a long-lived asset; • significant adverse changes in the extent or manner in which an asset is used or in its physical condition; • a significant change in the market value of an asset; or • a current expectation that, more likely than not, an asset will be sold or otherwise disposed of before the end of its estimated useful life. If the carrying value is not recoverable on an undiscounted basis, the impairment loss is measured as the excess of the asset’s carrying value over its fair value. Management assesses the fair value of long-lived assets using commonly accepted techniques, and may use more than one method, including, but not limited to, recent third party comparable sales, internally developed discounted cash flow analysis and analysis from outside advisors. Significant changes in market conditions resulting from events such as the condition of an asset or a change in management’s intent to utilize the asset would generally require management to reassess the cash flows related to the long-lived assets. Goodwill—Goodwill acquired in connection with business combinations represent the excess of consideration over the fair value of tangible net assets and identifiable intangible assets acquired. Certain assumptions and estimates are employed in determining the fair value of assets acquired and liabilities assumed, as well as in determining the allocation of goodwill to the appropriate reporting unit. Eagle Rock Energy acquired goodwill as part of its acquisition of Redman (See Note 4 and Note 14) on July31, 2007. Eagle Rock Energy will perform an impairment test for goodwill assets annually or earlier if indicators of potential impairment exist. The Partnership's goodwill impairment test involves a comparison of the fair value of each of its reporting units with their carrying value. The fair value is determined using discounted cash flows and other market-related valuation models. Certain estimates and judgments are required in the application of the fair value models. Since the date of the acquisition, no event occurred or circumstances changed that would more likely than not reduce the fair value of a reporting unit below its carrying value.If for any reason the fair value of the goodwill or that of any of Eagle Rock Energy’s reporting units’ declines below the carrying value in the future, the Partnership's may incur charges for the impairment. Intangible Assets—Intangible assets consist of right-of-ways and easements and acquired customer contracts, which Eagle Rock Energy amortizes over the term of the agreement or estimated useful life. Estimated aggregate amortization expense for each of the five succeeding years is as follows: 2008—$18.0 million; 2009—$18.0 million; 2010—$17.1 million; 2011—$6.3 million; and 2012—$6.3 million. Intangible assets consisted of the following (as of December31, 2007): December31, 2007 ($ in thousands) Rights-of-way and easements—at cost $ 80,069 Less: accumulated amortization (7,274 ) Contracts 108,772 Less: accumulated amortization (27,619 ) Net intangible assets $ 153,948 The amortization period for our rights-of-way and easements is 20 years. The amortization period for contracts range from 5 to 20 years, and are approximately 8 years on average as of December31, 2007. Other Assets—Other assets primarily consist of costs associated with: debt issuance costs, net of amortization ($4.2 million); business deposits to various providers and state or regulatory agencies ($0.6 million); and investment in unconsolidated affiliates related to the Montierra and Redman Acquisitions ($6.0 million).Amortization of debt issuance costs is calculated using the straight-line method over the maturity of the associated debt (or the expiration of the contract). Within Eagle Rock Energy’s investments of unconsolidated non-affiliates, the Partnership owns 13.2%, 86.0%, 5% and 5% of the common units of Ivory Working Interests, L.P., MacLondon Royalty I, L.P., Buckeye Pipeline, L.P. and Trinity River, LLC, respectively.Eagle Rock Energy also owns a 50% joint venture in Valley Pipeline, LLC. These investments are accounted for under the equity method and as of December31, 2007 are not considered material to Eagle Rock Energy’s financial position. Transportation and Exchange Imbalances—In the course of transporting natural gas and natural gas liquids for others, Eagle Rock Energy may receive for redelivery different quantities of natural gas or natural gas liquids than the quantities actually delivered. These transactions result in transportation and exchange imbalance receivables or payables which are recovered or repaid through the receipt or delivery of natural gas or natural gas liquids in future periods, if not subject to cash out provisions. Imbalance receivables are included in accounts receivable and imbalance payables are included in accounts payable on the consolidated balance sheets and marked-to-market using current market prices in effect for the reporting period of the outstanding imbalances. For the midstream business, as of December31, 2007, Eagle Rock Energy had imbalance receivables totaling $0.2 million and imbalance payables totaling $2.7 million, respectively.Changes in market value and the settlement of any such imbalance at a price greater than or less than the recorded imbalance results in either an upward or downward adjustment, as appropriate, to accounts payable or accounts receivable. Environmental Expenditures—Environmental expenditures are expensed or capitalized as appropriate, depending upon the future economic benefit. Expenditures which relate to an existing condition caused by past operations and do not generate current or future revenue are expensed. Liabilities for these expenditures are recorded on an undiscounted basis when environmental assessments and/or clean-ups are probable and the costs can be reasonably estimated. Income Taxes—Provision for income taxes is primarily applicable to its state tax obligations under the Revised Texas Franchise Tax (“the Revised Texas Franchise Tax”) and certain federal and state tax obligations of Eagle Rock Energy Acquisition Co., Inc. and Eagle Rock Upstream Development Company, Inc., both of which are consolidated subsidiaries of Eagle Rock Energy. Deferred income tax assets and liabilities are recognized for temporary differences between the assets and liabilities of its tax paying entities for financial reporting and tax purposes. In general, legal entities that conduct business in Texas are subject to the Revised Texas Franchise Tax. In May 2006, the State of Texas expanded its pre-existing franchise tax to include limited partnerships, limited liability companies, corporations and limited liability partnerships. As a result of the change in tax law, its tax status in the State of Texas has changed from non-taxable to taxable effective with the 2007 tax year. Since the Partnership is structured as a pass-through entity, the Partnership is not subject to federal income taxes. As a result, its partners are individually responsible for paying federal and certain income taxes on their share of its taxable income. Since the Partnership does not have access to information regarding each partner’s tax basis, the Partnership cannot readily determine the total difference in the basis of its net assets for financial and tax reporting purposes. In accordance with Financial Accounting Standards Board Interpretation 48, Accounting for Uncertainty in Income Taxes, (“FIN 48”) we must recognize the tax effects of any uncertain tax positions we may adopt, if the position taken by us is more likely than not sustainable. If a tax position meets such criteria, the tax effect to be recognized by us would be the largest amount of benefit with more than a 50% chance of being realized upon settlement. This guidance was effective January 1, 2007, and its adoption of this guidance had no material impact on its financial position, results of operations or cash flows. See Note 15 for additional information regarding its income taxes. Derivatives—SFAS No.133, Accounting for Derivative Instruments and Hedging Activities, as amended (“SFAS No.133”), establishes accounting and reporting standards for derivative instruments, including certain derivative instruments embedded in other contracts, and for hedging activities. SFAS No.133 requires an entity to recognize all derivatives as either assets or liabilities in the statement of financial position and measure those instruments at fair value. SFAS No.133 provides that normal purchase and normal sale contracts, when appropriately designated, are not subject to the statement. Normal purchases and normal sales are contracts which provide for the purchase or sale of something, other than a financial instrument or derivative instrument that will be delivered in quantities expected to be used or sold by the reporting entity over a reasonable period in the normal course of business. Eagle Rock Energy’s forward natural gas and crude oil purchase and sales contracts are designated as normal purchases and sales. Substantially all forward contracts fall within a one-month to four-year term; however, Eagle Rock Energy does have certain contracts which extend through the life of the dedicated production. The terms of these contracts generally preclude unplanned netting. Eagle Rock Energy uses financial instruments such as puts, swaps and other derivatives to mitigate the risks to cash flows resulting from changes in commodity prices and interest rates. Eagle Rock Energy recognizes these financial instruments on its consolidated balance sheet at the instrument’s fair value as Eagle Rock Energy has not designated any of these derivative instruments as hedges. The cash flows from derivatives are reported as cash flows from operating activities unless the derivative contract is deemed to contain a financing element. Derivatives deemed to contain a financing element are reported as a financing activity in the statement of cash flows. See Note 11 for a description of Eagle Rock Energy’s risk management activities. NOTE3.NEW ACCOUNTING PRONOUNCEMENTS In February 2006, the Financial Accounting Standards Board (the “FASB”) issued SFAS No.155, Accounting for Certain Hybrid Financial Instruments, an amendment of FASB Statements No.133 and No.140 (“SFAS No.155”). SFAS No.155 amends SFAS No.133, which required a derivative embedded in a host contract which does not meet the definition of a derivative to be accounted for separately under certain conditions. SFAS No.155 amends SFAS No.133 to narrow the scope of such exception to strips which represent rights to receive only a portion of the contractual interest cash flows or of the contractual principal cash flows of a specific debt instrument. In addition, SFAS No.155 amends SFAS No.140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities, which permitted a qualifying special-purpose entity to hold only a passive derivative financial instrument pertaining to beneficial interests issued or sold to parties other than the transferor. SFAS No.155 amends SFAS No.140 to allow a qualifying special purpose entity to hold a derivative instrument pertaining to beneficial interests that it is a derivative financial instrument. SFAS No.155 is effective for all financial instruments acquired or issued (or subject to a re-measurement event) following the start of an entity’s first fiscal year beginning after September15, 2006. Eagle Rock Energy adopted SFAS No.155 on January1, 2007, and it had no effect on its financial position. In September 2006, the FASB issued SFAS No.157, Fair Value Measurements. This statement defines fair value, establishes a framework for measuring fair value, and expands disclosure about fair value measurements. SFAS No. 157 is effective for us as of January 1, 2008 and will have no impact on our consolidated financial position. In February 2007, the FASB issued SFAS No.159, The Fair Value Option for Financial Assets and Financial Liabilities (“SFAS No.159”), which permits entities to choose to measure many financial instruments and certain other items at fair value. SFAS No.159 is effective for us as of January1, 2008 and will have no impact, as the Partnership and Eagle Rock Energy have elected not to fair value additional financial assets and liabilities. In July 2006, the FASB issued FIN 48, which clarifies the accounting and disclosure for uncertainty in tax positions, as defined. FIN 48 seeks to reduce the diversity in practice associated with certain aspects of the recognition and measurement related to accounting for income taxes. This interpretation was effective for the Partnership and Eagle Rock Energy on January1, 2007. The adoption of FIN 48 did not have a material impact on its results of operations or financial position. In December 2007, the FASB issued SFAS No.141 (revised 2007), Business Combinations (“SFAS 141R”), which replaces SFAS 141. SFAS 141R establishes principles and requirements for how an acquirer recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, any non-controlling interest in the acquiree and the goodwill acquired in connection with a business combination. The Statement also establishes disclosure requirements that will enable users to evaluate the nature and financial effect of the business combination. SFAS 141R applies prospectively to business combinations for which the acquisition date is on or after the beginning of an entity’s first fiscal year that begins after December15, 2008. The Partnership and Eagle Rock Energy are currently evaluating the potential impact, if any, of the adoption of SFAS 141R on its financial statements. In December 2007, the FASB issued SFAS No.160, Noncontrolling Interests in Consolidated Financial Statements—an amendment of ARB No.51 (“SFAS No. 160”). SFAS No.160 requires that accounting and reporting for minority interests will be recharacterized as noncontrolling interests and classified as a component of equity. SFAS 160 also establishes reporting requirements that provide sufficient disclosures that clearly identify and distinguish between the interests of the parent and the interests of the noncontrolling owners. This Statement is effective as of the beginning of an entity’s first fiscal year beginning after December15, 2008. The Partnership and Eagle Rock Energy have not yet determined the impact, if any, that SFAS No. 160 will have on its financial statements. In March 2008, the FASB issued Statement No. 161, Disclosures About Derivative Instruments and Hedging Activities (“SFAS No. 161”). SFAS No. 161 requires enhanced disclosures to help investors better understand the effect of an entity’s derivative instruments and related hedging activities on its financial position, financial performance, and cash flows. SFAS No. 161 is effective for financial statements issued for fiscal years and interim periods beginning after November15, 2008, with early application encouraged. The Partnership and Eagle Rock Energy have not yet determined the impact, if any, that SFAS No. 161 will have on its financial statements. NOTE4.ACQUISITIONS 2007 Acquisitions Montierra Acquisition. On April30, 2007, Eagle Rock Energy acquired (through part entity purchase and part asset purchase in the Montierra Acquisition) certain fee mineral acres, royalty and overriding royalty interests. Eagle Rock Energy paid consideration that totaled 6,458,946 (recorded value of $133.8 million) of its common units and $5.4 million of cash. As part of this transaction, a 39.34% economic interest in the incentive distribution rights was conveyed from Eagle Rock Holdings, L.P. to Montierra. Eagle Rock Energy recorded the Montierra Acquisition under the guidance of Staff Accounting Bulletin Topic 2D, Financial Statements of Oil and Gas Exchange Offers (“Topic 2D”). In accordance with Topic 2D, Eagle Rock Energy has recorded the interest attributable to the ownership of Natural Gas Partners in Montierra at their carryover basis. Those interests not attributable to Natural Gas Partners have been recorded at their fair value. The assets acquired in the Montierra Acquisition include fee mineral acres, royalty and overriding royalty interests in oil and natural gas producing wells. The purchase price was allocated on a preliminary basis to assets acquired and liabilities assumed based on their respective fair value as determined by management. The preliminary purchase price allocation is set forth below. ($inthousands) Oil and gas properties Proved Properties $ 66,884 Unproved Properties 65,855 Cash and cash equivalents 936 Accounts receivable 3,267 Prepayments 15 Accounts payable and accrued liabilities (1,671 ) Risk management liabilities (759 ) Investment in unconsolidated affiliates 4,694 $ 139,221 Eagle Rock Energy commenced recording results of operations on May1, 2007. Laser Acquisition. On May3, 2007, Eagle Rock Energy acquired certain entities from Laser Midstream Energy II, LP; a Delaware limited partnership, and Laser Midstream Company, LLC, a Texas limited liability company. Eagle Rock Energy paid total consideration of $113.4 million in cash and 1,407,895 (recoded value of $29.2 million) of its common units. The assets subject to the transaction include gathering systems and related compression and processing facilities in south Texas, east Texas and north Louisiana. The purchase price was allocated on a preliminary basis to assets acquired and liabilities assumed based on their respective fair value as determined by management with the assistance of K.E. Andrews & Company, a third-party valuation specialist. The Laser acquisition was accounted for as a purchase in accordance with FASB No.141, Business Combinations. The preliminary purchase price allocation is set forth below. ($inthousands) Property, plant and equipment $ 98,883 Intangibles, right-of-way and contracts 39,057 Cash and cash equivalents 1,823 Accounts receivable 44,136 Other current assets 1,713 Accounts payable (42,639 ) Other current liabilities (376 ) $ 142,597 Eagle Rock Energy commenced recording results of operations on May1, 2007. MacLondon Acquisition. On June18, 2007, Eagle Rock Energy acquired from MacLondon Energy, L.P. (“MacLondon”) certain mineral royalty and overriding royalty interests in which Eagle Rock Energy already owned an interest as a result of the Montierra Acquisition. MacLondon Energy, L.P.’s assets were acquired for total consideration of $18.2 million, consisting of 757,065 (recorded value of $18.1 million) common units and cash of approximately $0.1 million common units. Eagle Rock Energy commenced recording results of operations on July1, 2007. EAC Acquisition. On July31, 2007, Eagle Rock Energy completed the acquisition of Escambia Asset Co., LLC and Escambia Operating Company, LLC (the “EAC Acquisition”). Upon closing, Eagle Rock Energy paid total consideration of $224.6 million in cash and 689,857 (recorded value of $17.2 million) in common units, subject to adjustment. The assets subject to the EAC Acquisition include operated productive wells in Escambia County, Alabama, two associated treating facilities, one associated natural gas processing plant and related gathering systems. The purchase price was allocated on a preliminary basis to assets acquired and liabilities assumed, based on their respective fair value as determined by management with the assistance of K.E. Andrews & Company, a third-party valuation specialist. The EAC Acquisition was accounted for as a purchase in accordance with FASB No.141, Business Combinations. The preliminary purchase price allocation is set forth below. ($inthousands) Oil and gas properties Proved Properties $ 210,082 Plant and related assets 25,246 Cash and cash equivalents 4,679 Accounts receivable 21,052 Derivative contracts-fair value 107 Intangibles 725 Accounts payable (11,694 ) Accrued liabilities (1,865 ) Asset retirement obligations (6,507 ) $ 241,825 Eagle Rock Energy commenced recording results of operations on August1, 2007. Redman Acquisition. On July31, 2007, Eagle Rock Energy completed the acquisition of Redman Energy Holdings, L.P. and Redman Energy Holdings II, L.P. (Natural Gas Partners VII, L.P. and Natural Gas Partners VIII, L.P. portfolio companies, respectively) and certain assets owned by NGP Income Co-Investment Opportunities Fund II, L.P. (a Natural Gas Partners affiliate (the “Redman Acquisition”). Upon closing, Eagle Rock Energy paid, as consideration, a total of 4,428,334 (recorded value of $108.2 million) common units and $84.6 million in cash. The purchase price was allocated on a preliminary basis to acquired assets and liabilities assumed based on their respective fair value as determined by management. Goodwill acquired in the acquisition was the result of deferred tax liability relating to book/tax differences created as a result of the acquisition (See Note 15) and due to the increase in the price of Eagle Rock Energy’s common units from the time the acquisition was negotiated to when the acquisition was recorded. The acquisition of Redman was accounted for as a purchase in accordance with Topic 2D. Those interests not attributable to Natural Gas Partners have been recorded at their fair value. In accordance with Topic 2D, Eagle Rock Energy has recorded the interest attributable to the ownership of Natural Gas Partners in Redman at their carryover basis and as a result Eagle Rock Energy recorded $0.4 million of the net cash paid in excess of the carryover basis as a distribution to Natural Gas Partners for the Montierra and Redman Acquisitions. Those interests not attributable to Natural Gas Partners have been recorded at their fair value. The preliminary purchase price allocation is set forth below. ($inthousands) Oil and gas properties Proved Properties $ 169,357 Cash and cash equivalents 12,975 Accounts receivable, net 5,932 Prepayments 573 Risk management assets 1,002 Other assets 2,077 Goodwill 29,527 Accounts payable (8,427 ) Deferred tax payable (16,826 ) Other long-term liabilities (3,384 ) $ 192,806 Eagle Rock Energy commenced recording results of operations on August1, 2007. One or more NGP private equity funds directly or indirectly owned a majority of the equity interests in Eagle Rock Energy and the Redman entities. Because of the potential conflict of interest between the interests of the General Partner and the public unitholders of Eagle Rock Energy, the Board of Directors authorized the General Partner’s Conflicts Committee to review, evaluate, and, if determined appropriate, approve the Redman Acquisition. The Conflicts Committee, consisting of independent Directors of the General Partner, determined that the Redman Acquisition was fair and reasonable to Eagle Rock Energy and its public unitholders and recommended to the Board of Directors of the General Partner that the transaction be approved and authorized. In considering the fairness of the Redman Acquisition, the Conflicts Committee considered the valuation of the properties involved in the transaction, the valuation of the units to be offered as consideration in the transaction, and the cash flow of Redman. Based on the recommendation of the Conflicts Committee, the Board of Directors approved the transaction. NOTE5.PROPERTY PLANT AND EQUIPMENT AND ASSET RETIREMENT OBLIGATIONS Fixed assets consisted of the following: December31, 2007 ($ in thousands) Land $ 1,153 Plant 181,689 Gathering and pipeline 541,247 Equipment and machinery 14,081 Vehicles and transportation equipment 3,657 Office equipment, furniture, and fixtures 1,023 Computer equipment 4,636 Corporate 126 Linefill 4,157 Proved properties 461,884 Unproved properties 66,023 Construction in progress 20,884 1,300,560 Less: accumulated depreciation, depletion and amortization (93,430 ) Net property plant and equipment $ 1,207,130 Asset Retirement Obligations—Eagle Rock Energy recognizes asset retirement assets for its oil and gas working interests in accordance with FASB Statement No.143, Accounting for Asset Retirement Obligations (“SFAS 143”). SFAS 143 applies to obligations associated with the retirement of tangible long-lived assets that result from the acquisition, construction and development of the assets. SFAS 143 requires that Eagle Rock Energy record the fair value of a liability for an asset retirement obligation in the period in which it is incurred and a corresponding increase in the carrying amount of the related long-lived asset. Eagle Rock Energy recognizes asset retirement obligations for its midstream assets in accordance with FASB Interpretation No.47, Accounting for Conditional Asset Retirement Obligations, an interpretation of FASB Statement No.143 (“FIN 47”). FIN 47 clarified that the term “conditional asset retirement obligation”, as used in SFAS No.143, Accounting for Asset Retirement Obligations, refers to a legal obligation to perform an asset retirement activity in which the timing and/or method of settlement are conditional upon a future event that may or may not be within its control. Although uncertainty about the timing and/or method of settlement may exist and may be conditional upon a future event, the obligation to perform the asset retirement activity is unconditional. Accordingly, Eagle Rock Energy is required to recognize a liability for the fair value of a conditional asset retirement obligation if the fair value of the liability can be reasonably estimated. A reconciliation of our liability for asset retirement obligations is as follows: December 31, 2007 ($ in thousands) Asset retirement obligations—January1 $ 1,819 Additional liability on newly constructed assets 325 Additional liability related to acquisitions 8,722 Revisions — Accretion expense 471 Asset retirement obligations—December31 $ 11,337 NOTE6.LONG-TERM DEBT Long-term debt consisted of: December31, 2007 ($ in thousands) Revolver $ 567,069 Term loan — Total debt 567,069 Less: current portion — Total long-term debt $ 567,069 On December13, 2007, Eagle Rock Energy entered into a new senior secured revolving credit facility (the “Revolving Credit Facility”). The Revolving Credit Facility is an $800 million credit agreement entered into with a syndicate of commercial and investment banks, led by Wachovia Capital Markets, LLC and Bank of America Securities LLC as joint lead arrangements and joint book runners. The Revolving Credit Facility provides for $800 million aggregate principal amount of revolving commitments and has a maturity date of December13, 2012. The Revolving Credit Facility provides Eagle Rock Energy with the ability to potentially increase the total amount of revolving commitments by an additional $200 million to a total of $1 billion. Upon entering into the Revolving Credit Facility, Eagle Rock Energy drew approximately $567 million from the revolving commitments to repay its then outstanding indebtedness under its previously existing credit facility of approximately $561 million and pay accrued interest of approximately $6 million.In connection with the closing of the Revolving Credit Facility, Eagle Rock Energy incurred debt issuance costs of $4.3 million. As of December31, 2007 the unamortized amount of debt issuance cost was $4.2 million. The Revolving Credit Facility includes a sub limit for the issuance of standby letters of credit for a total of $200 million. At December31, 2007, Eagle Rock Energy had $23.0 million of outstanding letters of credit. In certain instances defined in the Revolving Credit Facility, Eagle Rock Energy’s outstanding debt is subject to mandatory repayments and/or is subject to a commitment reduction for asset and property sales, reductions in borrowing base and for insurance/condemnation proceeds. The Revolving Credit Facility contains various covenants which limit Eagle Rock Energy’s ability to grant liens, make certain loans and investments; make certain capital expenditures outside Eagle Rock Energy’s current lines of business or certain related lines of business; make distributions other than from available cash; merge or consolidate with or into a third party; or engage in certain asset dispositions, including a sale of all or substantially all of the Eagle Rock Energy’s assets. Additionally, the Revolving Credit Facility limits Eagle Rock Energy’s ability to incur additional indebtedness with certain exceptions and purchase money indebtedness and indebtedness related to capital or synthetic leases not to exceed 2.5% of tangible net worth. The Revolving Credit Facility also contains covenants, which, among other things, require Eagle Rock Energy, on a consolidated basis, to maintain specified ratios or conditions as follows: • Consolidated EBITDA (as defined) to Consolidated Interest Expense (as defined) of not less than 2.5 to 1.0; and • Total Funded Indebtedness (as defined) to Adjusted Consolidated EBITDA (as defined) of not more than 5.0 to 5.25 to 1.0 for the three quarters following a material acquisition. • Borrowing Base Indebtedness (as defined) not to exceed the Borrowing Base (as defined) as re determined from time to time. Based upon the above mentioned ratios and conditions as calculated as of December31, 2007, Eagle Rock Energy has approximately $232.9 million of unused capacity under the Revolving Credit Facility at December31, 2007 on which Eagle Rock Energy pays a 0.3% commitment fee per year. At Eagle Rock Energy’s election, its outstanding indebtedness bears interest on the unpaid principal amount either at a base rate plus the applicable margin (currently 0.75%per annum based on Eagle Rock Energy’s total leverage ratio and utilization of its borrowing base as part of its total indebtedness); or at the Adjusted Eurodollar Rate plus the applicable margin (currently 1.75%per annum based on Eagle Rock Energy’s total leverage ratio and utilization of its borrowing base as part of its total indebtedness). At December31, 2007, the weighted average interest rate on its outstanding debt balance was 8.24%. Base rate interest loans are paid the last day of each March, June, September and December. Eurodollar Rate Loans are paid the last day of each interest period, representing one-, two-, three-, six-, nine- or twelve months, as selected by Eagle Rock Energy. Eagle Rock Energy pays a commitment fee equal to (1)the average of the daily differences between (a)the revolver commitments and (b)the sum of the aggregate principal amount of all outstanding loans times (2)0.30%per annum, based on its current leverage ratio and borrowing base utilization. Eagle Rock Energy also pays a letter of credit fee equal to (1)the applicable margin for revolving loans which are Eurodollar Rate loans times (2)the average aggregate daily maximum amount available to be drawn under all such Letters of Credit (regardless of where any conditions for drawing could then be met and determined as of the close of business on any date of determination). Additionally, Eagle Rock Energy pays a fronting fee equal to 0.125%per annum, times the average aggregate daily maximum amount available to be drawn under all letters of credit. The obligation under the Revolving Credit Facility are secured by first priority liens on substantially all for Eagle Rock Energy’s assets, including a pledge of all of the capital stock of each of its subsidiaries. Scheduled maturities of long-term debt as of December31, 2007, were as follows: PrincipalAmount ($inthousands) 2008 $ — 2009 — 2010 — 2011 — 2012 567,069 $ 567,069 Eagle Rock Energy was in compliance with the financial covenants under the Revolving Credit Facility as of December31, 2007. If an event of default existed under the Amended Revolving Credit Facility, the lenders would be able to accelerate the maturity of the Revolving Credit Facility and exercise other rights and remedies. On August31, 2006, Eagle Rock Energy amended and restated its then existing credit agreement (the “Amended and Restated Credit Agreement”). The Amended and Restated Credit Agreement was a $500.0 million credit agreement with a syndicate of commercial and investment banks and institutional lenders, with Goldman Sachs Credit Partners L.P., as the administrative agent. The Amended and Restated Credit Agreement provided for $300.0 million aggregate principal amount of Series B Term Loans (the “Term Loan”) and up to $200.0 million aggregate principal amount of Revolving Commitments (the “Revolver”). On May4, 2007, Eagle Rock Energy expanded the Revolver by $100.0 million to $300.0 million. No incremental funding under the Amended and Restated Credit Agreement was needed for the Laser and Montierra Acquisitions. On July31, 2007, Eagle Rock Energy drew $106.0 million from the Revolver to fund a portion of the EAC and Redman acquisitions. On December13, 2007, the Amended and Restated Credit Agreement was repaid and extinguished by Eagle Rock Energy with newly incurred indebtedness of approximately $567 million under the Revolving Credit Facility. NOTE 7. MINORITY INTEREST Minority interest represents third-party and related party ownership interests in the net assets of the Partnership. For financial reporting purposes, the assets and liabilities of the Partnership are consolidated with those of its own, with third-party investor’s ownership in its consolidated balance sheet amounts shown as minority interest.The following table shows the components of minority interest at December 31, 2007 (in thousands): Limited partners of Eagle Rock Energy Non-affiliates of Eagle Rock Energy $ 458,044 Affiliates of Eagle Rock Energy 271,879 $ 729,923 NOTE8.MEMBERS’ DEFICIT At December 31, 2007, member’s deficit consisted of the Partnership’s initial $20 capitalization adjusted for the Partnership’s 1.16% share of the losses and other equity transactions of Eagle Rock Energy. Eagle Rock Energy has declared a cash distribution for each quarter since its initial public offering. The table below summarizes these distributions. Quarter Ended Distribution per Unit+ Record Date Payment Date December31, 2006 $ 0.2679 (1) Feb.7,2007 Feb.15,2007 March31, 2007 $ 0.3625 May 7, 2007 May 15, 2007 June30, 2007 $ 0.3625 Aug. 8, 2007 Aug. 14, 2007 September30, 2007 $ 0.3675 Nov.8,2007 Nov.14,2007 December31, 2007 $ 0.3925 Feb.11,2008 Feb. 14, 2008 (1) Represents a prorated distribution to the common unitholders from the IPO date of October24, 2006 through December31, 2006. + The distribution per unit represents distributions made only on common units, except with respect to the quarters ended September 30, 2007 and December 31, 2007 that represent distributions made on all common units, general partner units, and subordinated units. Subordinated units represent limited partner interests in Eagle Rock Energy, and holders of subordinated units exercise the rights and privileges available to unitholders under Eagle Rock Energy’s agreement of limited partnership. Subordinated units, during the subordination period, will generally receive quarterly cash distributions only when the common units have received a minimum quarterly distribution of $0.3625 per common unit. Subordinated units will convert into common units on a one-for-one basis when the subordination period ends. Pursuant to Eagle Rock Energy’s agreement of limited partnership, the subordination period will extend to the earliest date following September30, 2009 for which there does not exist any cumulative common unit arrearage and other conditions pursuant to Eagle Rock Energy agreement have been met. On May3, 2007, Eagle Rock Energy completed the private placement of 7,005,495 common units among a group of institutional investors for gross proceeds of $127.5 million. The proceeds from the private offering were used to fully fund the cash portion of the purchase price of the Laser Acquisition. The offering closed contemporaneously with the Laser Acquisition. On July31, 2007, Eagle Rock Energy entered into a common unit purchase agreement to sell in a private placement 9,230,770 common units to third-party investors for total cash proceeds of approximately $204.0 million. The private placement closed contemporaneously with the EAC and Redman Acquisitions on July31, 2007. At December31, 2007, Eagle Rock Energy had 50,699,647 common units (exclusive of restricted unvested common units), 20,691,495 subordinated units (all subordinated units are owned by Holdings) and 844,551 general partner units outstanding.In addition, there were 467,062 restricted unvested common units outstanding. NOTE9.RELATED PARTY TRANSACTIONS On July1, 2006, Eagle Rock Energy entered into a month-to-month contract for the sale of natural gas with an affiliate of Natural Gas Partners, under which Eagle Rock Energy sells a portion of its gas supply. Eagle Rock Energy has received a Letter of Credit related to this agreement. Eagle Rock Energy has outstanding as of December 31, 2007 a receivable of $5.5 million. In addition, during the year ended December31, 2007, Eagle Rock Energy incurred expenses with related parties, of which there was an outstanding accounts payable balance of $0.5 million as of December31, 2007. Related to its investments in unconsolidated subsidiaries, there was an outstanding account receivable balance of $0 as of December31, 2007. Eagle Rock Energy entered into an Omnibus Agreement with Eagle Rock Energy G&P, LLC, Holdings and Eagle Rock Energy’s general partner on October24, 2006, in connection with the initial public offering of Eagle Rock Energy. The Omnibus Agreement requires Eagle Rock Energy to reimburse Eagle Rock Energy G&P, LLC for the payment of certain expenses incurred on Eagle Rock Energy’s behalf, including payroll, benefits, insurance and other operating expenses, and provides certain indemnification obligations. Eagle Rock Energy does not directly employ any persons to manage or operate its business. Those functions are provided by the general partner. Eagle Rock Energy reimburses the general partner for all direct and indirect costs of these services under the Omnibus Agreement. On April30, 2007, Eagle Rock Energy completed the acquisition of certain fee minerals, royalties, overriding royalties and non-operated working interest properties from Montierra and Co-Invest, a Natural Gas Partners portfolio company and affiliate, respectively. Montierra and Natural Gas Partners received as consideration a total of 6,458,946 Eagle Rock Energy common units and $6.0 million in cash, subject to adjustments. As part of this transaction, a 39.34% economic interest in the incentive distribution rights was conveyed from Eagle Rock Holdings, L.P. to Montierra. One or more Natural Gas Partners private equity funds (“NGP”) directly or indirectly owns a majority of the equity interests in Eagle Rock Energy, Montierra and Co-Invest. Because of the potential conflict of interest between the interests of the General Partner and the public unitholders of Eagle Rock Energy, the Board of Directors authorized the General Partner’s Conflicts Committee to review, evaluate, and, if determined appropriate, approve the Montierra Acquisition. The Conflicts Committee, consisting of independent Directors of the Company, determined that the Montierra Acquisition was fair and reasonable to Eagle Rock Energy and its public unitholders and recommended to the Board of Directors of the General Partner that the transaction be approved and authorized. In determining the purchase consideration for the Montierra Acquisition, the Board of Directors considered the valuation of the properties involved in the transaction, the valuation of the units to be offered as consideration in the transaction, and the cash flow of Montierra and Co-Invest, including cash receipts and royalty interests. In connection with the closing of its initial public offering, on October24, 2006, Eagle Rock Energy entered into a registration rights agreement with Eagle Rock Holdings, L.P. in connection with its contribution to us of all of its limited and general partner interests in Eagle Rock Pipeline. In the registration rights agreement, Eagle Rock Energy agreed, for the benefit of Eagle Rock Holdings, L.P., to register the common units it holds, the common units issuable upon conversion of the subordinated units that it holds and any common units or other equity securities issuable in exchange for the common units and subordinated units it holds. The registration rights agreement is still in effect and Eagle Rock Energy is in compliance with all obligations of the agreement. In connection with the closing of the Montierra Acquisition, Eagle Rock Energy entered into a registration rights agreements with Montierra and Co-Invest. In the registration rights agreements, Eagle Rock Energy agreed, for the benefit of Montierra and Co-Invest, to register the common units it holds, the common units issuable upon conversion of the subordinated units that it holds and any common units or other equity securities issuable in exchange for the common units and subordinated units it holds. The registration rights agreement is still in effect and Eagle Rock Energy is in compliance with all obligations of the agreement. On July31, 2007, Eagle Rock Energy Partners, L.P. completed the acquisition of Redman Energy Holdings, L.P. and Redman Energy Holdings II, L.P. (Natural Gas Partners VII, L.P. and Natural Gas Partners VIII, L.P. portfolio companies, respectively) and certain assets owned by NGP Income Co-Investment Opportunities Fund II, L.P. (a Natural Gas Partners affiliate) (“the Redman Acquisition”). Redman sellers and NGP received as consideration a total of 4,428,334 newly-issued Eagle Rock Energy common units and $83.8 million in cash, subject to adjustments. One or more NGP private equity funds directly or indirectly owns a majority of the equity interests in Eagle Rock Energy and the Redman entities. Because of the potential conflict of interest between the interests of the General Partner and the public unitholders of Eagle Rock Energy, the Board of Directors authorized the General Partner’s Conflicts Committee to review, evaluate, and, if determined appropriate, approve the Redman Acquisition. The Conflicts Committee, consisting of independent Directors of the General Partner, determined that the Redman Acquisition was fair and reasonable to Eagle Rock Energy and its public unitholders and recommended to the Board of Directors of the Company that the transaction be approved and authorized. In determining the purchase consideration for the Redman Acquisition, the Conflicts Committee considered the valuation of the properties involved in the transaction, the valuation of the units to be offered as consideration in the transaction, and the cash flow of Redman. Based on the recommendation of the Conflicts Committee, the Board of Directors approved the transaction. As of December 31, 2007, the General Partner had $17.0 million of outstanding checks paid on behalf of Eagle Rock Energy. This amount was recorded as Due to Affiliate on Eagle Rock Energy’s balance sheet in current liabilities. As the checks are drawn against the General Partners’ cash accounts, Eagle Rock Energy reimburses the General Partner. NOTE10.FAIR VALUE OF FINANCIAL INSTRUMENTS The fair value of accounts receivable and accounts payable are not materially different from their carrying amounts because of the short-term nature of these instruments. The carrying amount of cash equivalents is believed to approximate their fair values because of the short maturities of these instruments. As of December31, 2007, the debt associated with the Credit Agreement bore interest at floating rates. As such, carrying amounts of this debt instrument approximates fair value. NOTE11.RISK MANAGEMENT ACTIVITIES To mitigate its interest rate risk, Eagle Rock Energy entered into various interest rate swaps. These swaps convert the variable-rate term loan into a fixed-rate obligation. The purpose of entering into this swap is to eliminate interest rate variability by converting LIBOR-based variable-rate payments to fixed-rate payments through the end of 2010. Amounts received or paid under these swaps were recorded as reductions or increases in interest expense. The table below summarizes the terms, amounts received or paid and the fair values of the various interest rate swaps: Effective Date Expiration Date Notional Amount Fixed Rate Fair Value December31, 2007 ($inthousands, except notional amount) 01/03/2006 01/03/2011 $ 100,000,000 4.9500 % $ (3,051 ) 01/03/2006 01/03/2011 100,000,000 4.9625 (3,115 ) 01/03/2006 01/03/2011 50,000,000 4.8800 (1,429 ) 01/03/2006 01/03/2011 50,000,000 4.8800 (1,429 ) 09/18/2007 12/31/2010 75,000,000 4.6600 (1,596 ) 09/18/2007 12/31/2010 75,000,000 4.6650 (1,608 ) $ (12,228 ) As of December31, 2007, the fair value of these contracts totaled an approximate $12.2 million liability. The prices of natural gas, crude oil and NGLs are subject to fluctuations in response to changes in supply, market uncertainty and a variety of additional factors which are beyond Eagle Rock Energy’s control. In order to manage the risks associated with natural gas, crude oil and NGLs, Eagle Rock Energy engages in risk management activities that take the form of commodity derivative instruments. Currently these activities are governed by the general partner, which today typically prohibits speculative transactions and limits the type, maturity and notional amounts of derivative transactions. Eagle Rock Energy has implemented a Risk Management Policy which will allow management to execute crude oil, natural gas liquids and natural gas hedging instruments in order to reduce exposure to substantial adverse changes in the prices of these commodities. Eagle Rock Energy continuously monitors and ensures compliance with this Risk Management Policy through senior level executives in its operations, finance and legal departments. During the year ended December 31, 2007, Eagle Rock Energy entered or assumed the following derivative transactions related to its upstream business in association with the Montierra, EAC and Redman acquisitions. Transactions shown with a floor price only are puts; all other are costless collars (excluding transactions that settled in previous periods). Price ($/mmbtuor$/bbl) Period Commodity AverageMonthly Volumes Index Avg.Floor Avg.Ceiling Jan-Dec 2008 Gas 30,000MMBtu NYMEX 6.25 11.15 Jan-Dec 2008 Gas 103,000MMBtu NYMEX 7.00 13.98 Jan-Dec 2008 Gas 30,000 MMBtu NYMEX 7.50 12.01 Jan-Dec 2008 Gas 50,000 MMBtu NYMEX 7.00 Jan-Dec 2008 Oil 6,000 Bbl NYMEXWTI 60.00 71.65 Jan-Dec 2008 Oil 29,000 Bbl NYMEX WTI 65.00 90.00 Jan-Dec 2008 Oil 4,000 Bbl NYMEX WTI 60.00 77.22 Jan-Dec 2008 Oil 6,000 Bbl NYMEX WTI 65.00 Jan-Dec 2008 Oil 5,000 Bbl NYMEX WTI 60.00 83.75 Jan-Dec 2009 Gas 20,000 MMBtu NYMEX 6.25 11.20 Jan-Mar 2009 Gas 92,700 MMBtu NYMEX 7.50 13.75 Jan-May 2009 Gas 40,000 MMBtu NYMEX 7.00 Jan-May 2009 Oil 7,000 Bbl NYMEX WTI 60.00 80.75 Jan-Dec 2009 Oil 6,000 Bbl NYMEX WTI 60.00 77.00 In addition to the upstream derivative transaction described above, Eagle Rock Energy also entered into or assumed the following derivative transactions associated with its midstream business in conjunction with the EAC Acquisition (excluding transactions that settled in previous periods). All of these derivatives are swaps. Period Commodity AverageMonthly Volumes Index Price ($/gal) Jan-Dec 2008 Propane 3,272 Bbl OPIS MTB TET 1.0875 Jan-Dec 2008 Propane 6,076Bbl OPISMTBnon-TET 1.0775 Jan-Dec 2008 n-Butane 6,691 Bbl OPIS MTB non-TET 1.2775 Jan-Dec 2008 i-Butane 3,367 Bbl OPIS MTB non-TET 1.2950 Jan-Dec 2009 Propane 2,955 Bbl OPIS MTB TET 1.0875 Jan-Dec 2009 Propane 5,486 Bbl OPIS MTB non-TET 1.0775 Jan-Dec 2009 n-Butane 6,042 Bbl OPIS MTB non-TET 1.2775 Jan-Dec 2009 i-Butane 3,040 Bbl OPIS MTB non-TET 1.2950 On September13, 2007 and pursuant to its stated strategy of mitigating its commodity price exposure and reducing the volatility in its cash flows, Eagle Rock Energy entered into the following hedging transactions. To negate the economic impact of previously entered into, out-of-the-money collars for 2008 crude production; Eagle Rock Energy sold floors and bought caps for a total cost of $9.1 million, as follows: Period Commodity AverageMonthly Volumes Index Floor ($/Bbl) Cap ($/Bbl) Jan-Dec 2008 Crude oil 20,000 Bbl NYMEX WTI 50.00 65.65 Jan-Dec 2008 Crudeoil 20,000Bbl NYMEXWTI 50.00 65.70 Jan-Dec 2008 Crude oil 40,000 Bbl NYMEX WTI 50.00 69.10 In addition, Eagle Rock Energy entered into a WTI crude oil swap for 2008 on the same 80,000 barrels per month, as follows: Period Commodity AverageMonthly Volumes Index SwapPrice ($/Bbl) Jan-Dec 2008 Crudeoil 80,000Bbl NYMEXWTI 73.90 The combined impact of these two transactions was to raise Eagle Rock Energy’s floor on those volumes by $23.90 per barrel while at the same time raising its cap by $6.51 per barrel (on a weighted-average basis) to its swap price of $73.90. On the same date, Eagle Rock Energy entered into the following crude oil swaps for 2009 and 2010 to help mitigate its upstream business’ commodity price exposure: Period Commodity AverageMonthly Volumes Index SwapPrice ($/Bbl) Jan-Dec 2009 Crudeoil 25,000Bbl NYMEXWTI 71.25 Jan-Dec 2010 Crude oil 25,000 Bbl NYMEX WTI 70.00 On September25, 2007, Eagle Rock Energy entered into additional swap transactions on ethane and propane volumes for 2008 and 2009,per the following table: Period Commodity AverageMonthly Volumes Index SwapPrice ($/gal) Jan-Dec 2008 Ethane 25,000Bbl OPISMTBnon-TET 0.7200 Jan-Dec 2008 Propane 35,000 Bbl OPIS MTB TET 1.1900 Jan-Dec 2009 Ethane 25,000 Bbl OPIS MTB non-TET 0.6361 Jan-Dec 2009 Propane 15,000 Bbl OPIS MTB TET 1.0925 On November7 and 8, 2007, Eagle Rock Energy entered into additional commodity hedge transactions, as described below: Period Commodity Average Monthly Volumes Index SwapPrice ($/Bbl) Jan-Dec 2008 Crudeoil 30,000Bbl NYMEX WTI 89.50 Jan-Dec 2008 Crude oil 50,000Bbl NYMEX WTI 80.25 Jan-Dec 2010 Crude oil 10,000Bbl NYMEX WTI 78.35 Jan-Dec 2011 Crude oil 45,000Bbl NYMEX WTI 80.00 Jan-Dec 2012 Crude oil 40,000 Bbl NYMEXWTI 80.30 Jan-Dec 2008 NaturalGas 83,000MMBtu NYMEX 8.00 Jan-Dec 2009 Natural Gas 85,000 MMBtu NYMEX 8.35 Period Commodity Average Monthly Volumes Index Floor ($/Bbl) Cap $/Bbl Jan-Dec 2011 Crude oil 50,000Bbl NYMEX WTI 75.00 85.70 Jan-Dec 2012 Crude Oil 50,000 Bbl NYMEXWTI 75.30 86.00 Jan-Dec 2009 Natural Gas 85,000MMbtu NYMEX 7.85 9.25 Jan- Dec 2010 NaturalGas 110,000MMbtu NYMEX 7.70 9.10 Jan-Dec 2011 Natural Gas 100,000 MMbtu NYMEX 7.50 8.85 Jan-Dec 2012 Natural Gas 90,000 MMbtu NYMEX 7.35 8.65 In addition to entering into the derivative instruments described in the tables above, Eagle Rock Energy also unwound an option on a swap (“swaption”) in exchange for slightly lower prices in the above mentioned hedges. Under that agreement, the other party had the right, but not the obligation, to enter into a swap with us for 26,000 Bbls of NYMEX WTI per month during the period from January to December 2009 at a strike price of $85.00. The counterparties used for all of these transactions have investment grade ratings. Eagle Rock Energy has not designated these derivative instruments as hedges and as a result is marking these derivative contracts to market with changes in fair values recorded as an adjustment to the mark-to-market gains /(losses) on risk management transactions within revenue.As of December 31, 2007, the fair value of these contracts, including premiums, totaled $(127.3 million). NOTE12.COMMITMENTS AND CONTINGENT LIABILITIES Litigation—Eagle Rock Energy is subject to several lawsuits which arise from time to time in the ordinary course of business, primarily related to the payments of liquids and natural gas proceeds in accordance with contractual terms. Eagle Rock Energy has accruals of approximately $1.8 million as of December31, 2007 related to these matters. Eagle Rock Energy has been indemnified up to a certain dollar amount for two of these lawsuits. For the indemnified lawsuits, Eagle Rock Energy has not established any accruals as the likelihood of these suits being successful against them is considered remote. If there ultimately is a finding against Eagle Rock Energy in the indemnified cases, Eagle Rock Energy would expect to make a claim against the indemnification up to limits of the indemnification. These matters are not expected to have a material adverse effect on its financial position. Insurance—Eagle Rock Energy carries insurance coverage which includes the assets and operations, which management believes is consistent with companies engaged in similar commercial operations with similar type properties. These insurance coverage’s include (1)commercial general liability insurance for liabilities arising to third parties for bodily injury, property damage and pollution resulting from Eagle Rock Energy field operations; (2)workers’ compensation liability coverage to required statutory limits; (3)automobile liability insurance for all owned, non-owned and hired vehicles covering liabilities to third parties for bodily injury and property damage, (4)property insurance covering the replacement value of all real and personal property damage, including damages arising from boiler and machinery breakdowns, earthquake, flood damage and business interruption/extra expense, (5)property and reservoir damage insurance for operated and non operated wells in the upstream segment, and (6)corporate liability policies including Directors and Officers coverage and Employment Practice liability coverage. All coverage’s are subject to certain deductibles, terms and conditions common for companies with similar types of operation. Eagle Rock Energy also maintains excess liability insurance coverage above the established primary limits for commercial general liability and automobile liability insurance. Limits, terms, conditions and deductibles are comparable to those carried by other energy companies of similar size. The cost of general insurance coverage’s continued to fluctuate over the past year reflecting the changing conditions of the insurance markets. Regulatory Compliance—In the ordinary course of business, Eagle Rock Energy is subject to various laws and regulations. In the opinion of management, Eagle Rock Energy is in material compliance with existing laws and regulations. Environmental—The operation of pipelines, plants and other facilities for gathering, transporting, processing, treating, or storing natural gas, NGLs and other products is subject to stringent and complex laws and regulations pertaining to health, safety and the environment. As an owner or operator of these facilities, Eagle Rock Energy must comply with United States laws and regulations at the federal, state and local levels that relate to air and water quality, hazardous and solid waste management and disposal and other environmental matters. The cost of planning, designing, constructing and operating pipelines, plants, and other facilities must incorporate compliance with environmental laws and regulations and safety standards. Failure to comply with these laws and regulations may trigger a variety of administrative, civil and potentially criminal enforcement measures, including citizen suits, which can include the assessment of monetary penalties, the imposition of remedial requirements and the issuance of injunctions or restrictions on operation. Management believes that, based on currently known information, compliance with these laws and regulations will not have a material adverse effect on Eagle Rock Energy’s combined results of operations, financial position or cash flows. At December31, 2007Eagle Rock Energy had accrued approximately $2.4 million for environmental matters. Other Commitments—Eagle Rock Energy utilizes assets under operating leases for its corporate office, certain rights-of way and facilities locations, vehicles and in several areas of its operation. At December31, 2007, a commitment under long-term non-cancelable operating leases for the next five years is as follows: 2008—$1.2 million; 2009—$1.2 million; 2010—$0.4 million; 2011—$0.3 million; and 2012—$0.3 million. NOTE13.SEGMENTS Based on our approach to managing our assets, Eagle Rock Energy believes its operations consist of three geographic segments in its midstream business, one mineral/royalty segment, one upstream segment and one functional (corporate) segment: (i) Midstream—Texas Panhandle Segment: gathering, processing, transportation and marketing of natural gas in the Texas Panhandle; (ii) Midstream—South Texas Segment: gathering, processing, transportation and marketing of natural gas in South Texas; (iii) Midstream—East Texas/Louisiana Segment: gathering, processing and marketing of natural gas and related NGL transportation in East Texas and Louisiana; (iv) Upstream Segment: crude oil and natural gas production from operated and non-operated wells; (v) Minerals Segment: fee minerals, royalties and non-operated working interest ownership, lease bonus and rental income and equity in earnings of unconsolidated non-affiliate; and (vi) Corporate Segment: risk management and other corporate activities. Eagle Rock Energy’s chief operating decision-maker currently reviews its operations using these segments. Eagle Rock Energy evaluates segment performance based on segment operating income or loss. Summarized financial information concerning Eagle Rock Energy’s reportable segments is shown in the following table: Midstream Segments Year Ended December31, 2007 Texas Panhandle Segment South Texas Segment EastTexas/ Louisiana Segment Total Midstream Segments ($ in millions) Segment Assets $586.9 $99.3 $254.4 $940.6 Year Ended December31, 2007 Total Midstream Segments Upstream Segment Minerals Segment Corporate Segment Total Segments ($ in millions) Segment Assets $940.6 $503.8 $155.2 $10.3 $1,609.9 NOTE14.EMPLOYEE BENEFIT PLAN Eagle Rock Energy offers a defined contribution benefit plan to its employees. The plan, which was amended in December 2007 to eliminate, in part, a requirement that an employee have been with Eagle Rock Energy longer than six months, provides for a dollar for dollar matching contribution by Eagle Rock Energy of up to 3% of an employee’s contribution and 50% of additional contributions up to an additional 2%. Additionally, Eagle Rock Energy may, at its sole discretion and election, contribute up to 6% of a participating employee’s base salary annually, or in equal portions twice per year. NOTE15.INCOME TAXES Income tax relate primarily to federal and state income taxes for Eagle Rock Energy and federal income taxes for Eagle Rock Acquisition Co., Inc. and Eagle Rock Upstream Development Company, Inc., Eagle Rock Energy’s wholly owned corporations, which are subject to federal income taxes.Eagle Rock Upstream Development Company, Inc. was formerly known as Redman Energy Corporation and was acquired in the form of a corporate entity as part of the Redman acquisition in July 2007.In addition, with the amendment of the Texas Franchise Tax in 2006, Eagle Rock Energy became a taxable entity in the state of Texas. Significant components of deferred tax liabilities and deferred tax assets as of December 31, 2007 are as follows: 2007 ($ in thousands) Deferred Tax Assets: Net operating loss carryovers $ 1,998 Net Operating Loss 2007 26 Unrealized Hedging Transactions 1,278 Total Deferred Tax 3,302 Less: Valuation allowance (2,578 ) Net Deferred Tax Assets 724 Deferred Tax Liabilities: Property, plant equipment & Amortizable Assets (1,906 ) Book/Tax Differences from Partnership Investment (16,334 ) Total Deferred Tax Liabilities (18,240 ) Total Net Deferred Tax Liabilities $ (17,516 ) Current portion of total net deferred tax liabilities $ — Long-term portion of total net deferred tax liabilities $ (17,516 ) Eagle Rock Energy has net operating loss carry forwards of $2.0 million at December 31, 2007. This loss expires in various years between 2008 and 2028 and is subject to limitations on its utilization. Eagle Rock Energy recorded a valuation allowance to reduce its deferred tax assets to the amount of future tax benefit that is more likely than not to be realized. The valuation allowance was $2.6 million at December 31, 2007.Of the $2.6 million valuation allowance for 2007, $0.6 million is for timing differences from hedging transactions which impact the Texas Margins Tax and $2.0 million is from net operating loss carryovers from the Redman acquisition and current year losses from its wholly owned corporations Eagle Rock Energy Acquisition Co, Inc. and Eagle Rock Upstream Development Company, Inc. Eagle Rock Energy expects to pay minimal or no federal taxes for the foreseeable future and this valuation allowance serves to eliminate the recognized tax benefit associated with carryovers of its corporate entities to an amount that will, more likely than not, be realized. The largest single component of its deferred tax liabilities is related to federal income taxes of Eagle Rock Energy Acquisition Co, Inc. and Eagle Rock Upstream Development Company, Inc., its wholly-owned corporations which are subject to income taxes. Eagle Rock Upstream Development Company, Inc. was formerly known as Redman Energy Corporation and was acquired in the form of a corporation as part of the Redman acquisition during 2007. Book/tax differences were created by the Redman acquisition. These book/tax temporary differences result in a net deferred tax liability of $16.3 million which will be reduced as allocation of depletion in proportion to the assets contributed brings the book and tax basis closer together over time. This deferred tax liability was recognized in conjunction with the purchase accounting adjustments for long term assets. On May 18, 2006, the State of Texas enacted House Bill 3 which revised the pre-existing state franchise tax. In general, legal entities that conduct business in Texas are subject to the Revised Texas Franchise Tax, including previously non-taxable entities such as limited partnerships and limited liability partnerships. The tax is assessed on Texas sourced taxable margin which is defined as the lesser of (i) 70% of total revenue or (ii) total revenue less (a) cost of goods sold or (b) compensation and benefits. Although the bill states that the Revised Texas Franchise Tax is not an income tax, it has the characteristics of an income tax since it is determined by applying a tax rate to a base that considers both revenues and expenses. Due to the enactment of the Revised Texas Franchise Tax, Eagle Rock Energy recorded a net deferred tax liability of $1.9 million during the year ended December 31, 2007. NOTE16.EQUITY-BASED COMPENSATION On October24, 2006, the General Partnerapproved a long-term incentive plan (LTIP) for its employees, directors and consultants who provide services to Eagle Rock Energy covering an aggregate of 1,000,000 common units to be granted either as options, restricted units or phantom units. With the completion of the Montierra and Laser Acquisitions, during May and June 2007, 343,271 restricted common units were issued to employees and independent directors of the General Partner who provide services to Eagle Rock Energy. Subsequently (but prior to December31, 2007) 95,700 restricted common units were issued to certain employees and a new independent director (in connection with their acceptance of employment and directorship, respectively). The restricted units granted in 2007 were valued at the market price as of the date issued. The weighted average fair value of the units granted during the year ended December31, 2007 was $23.10. The awards generally vest on the basis of one third of the award each year. During the restriction period, distributions associated with the granted awards will be distributed to the awardees. No options or phantom units have been issued to date. A summary of the restricted common units’ activity for the year ended December31, 2007, is provided below: Numberof Restricted Units Weighted Average FairValue Outstanding at December 31, 2006 122,450 $ 18.75 Granted 438,971 $ 23.10 Vested (37,190 ) $ 22.60 Forfeitures (57,169 ) $ 23.07 Outstanding at December 31, 2007 467,062 $ 23.01 The total grant date fair value of restricted units that vested during the year ended December31, 2007 was $0.8 million. The terms of the October 2006 award agreements were amended during the third quarter of 2007 to permit direct distributions to the holders of restricted unvested common units under such award agreements during the unvested period, including the August14, 2007 distribution. Prior to the amendment, distributions were made on the restricted unvested common units under these award agreements held by Eagle Rock Energy, to be finally distributed to the holder or forfeited in keeping with (and on the same timing as) the fate of the underlying unit’s vesting or forfeiture, and, per the amendment, the two prior distributions (i.e., the fourth quarter 2006 prorated distribution and the first quarter 2007 minimum quarterly distribution) will continue to be held by Eagle Rock Energy with the final disposition of said distributions to be determined in the original manner prescribed for distributions. Restricted common units granted during 2007 already were entitled to receive direct distributions during their unvested periods. This modification resulted in a repricing of the unvested units from their original value of $18.75 to the unit price of $22.60 at the time of the amendment. This change affected approximately 109,750 unvested units (135 employees)On November5, 2007, Eagle Rock Energy modified the vesting dates of the options granted on October25, 2006 and for other individuals granted units between May15, 2007 and November5, 2007. This modification moved the individuals vesting dates to either May15, 2008, 2009 and 2010 or to November15, 2008, 2009 and 2010. As of December31, 2007, unrecognized compensation costs related to the outstanding restricted units under its LTIP totaled approximately $9.8 million. The remaining expense is to be recognized over a weighted average of 2.2 years. Due to vesting of certain restricted units during 2007, 7,400 units were repurchased by Eagle Rock Energy for $0.2 million as reimbursement for the related employee tax liability paid by Eagle Rock Energy. These units were put back into the plan and are available for future grants under the LTIP plan. NOTE17.SUBSEQUENT EVENTS On February19, 2008 Eagle Rock Energy announced the commencement of a two-phase midstream project which will consolidate volumes and operations in Eagle Rock Energy’s West Panhandle System and enhance Eagle Rock Energy’s capacity and recovery efficiencies in the fast-growing East Panhandle System. The total project, which is expected to be completed in the first quarter of 2009 at a cost of approximately $25 million, involves diverting West Panhandle volumes from Eagle Rock Energy’s Stinnett Plant, located in Moore County, Texas to its Cargray Plant, located in Carson County, Texas and subsequently relocating the Stinnett Plant’s high-efficiency cryogenic technology to the East Panhandle Arrington System, located in Hemphill County, Texas. On April 2, 2008, Eagle Rock Energy entered into a definitive Stock Purchase Agreement (the “Agreement”) with Stanolind Holdings, L.P., a Texas limited partnership, and Stanolind Oil and Gas Corp., a Delaware corporation, pursuant to which Eagle Rock Energy will purchase all of the issued and outstanding shares of capital stock of Stanolind Oil and Gas Corp. (the “Stanolind Acquisition”)for cash of $79 million, subject to working capital adjustments and other customary purchase price adjustments, which will be funded from existing cash from operations as well as borrowings under its existing revolving credit facility.The transaction is expected to close on April 30, 2008. Stanolind Oil and Gas Corp. operates crude oil and natural gas producing properties in the
